Mrs. Agnes Magnam was struck by defendant’s automobile on July 18, 1940, while she was crossing Broadway in the city of Kingston. That highway is sixty feet wide. Mrs. Magnam was crossing from the north to the south side of the highway and was within three to five feet of the south curb when she was struck, and injured. Mrs. Magnam was employed by the New York Protestant Episcopal Mission Society which carried Workmen’s Compensation on its employees with plaintiff. Mrs. Magnam elected to take compensation. Plaintiff paid all her medical, hospital and other expenses and the awards incident to her disability. By virtue of the provisions of section 29 of the Workmen’s Compensation Law her cause of action was assigned to plaintiff. Plaintiff sued defendant to recover damages which it sustained. After a trial of the issues in the Supreme Court, Ulster County, the jury rendered a verdict in plaintiff’s favor for $5,150.45. From that judgment and from an order denying his motion for a new trial defendant has come to this court. On this appeal he makes but two contentions. The first is that defendant was not negligent and that Mrs. Magnam was guilty of contributory negligence; the second is that the trial court erred in its charge to the jury. As to the' issue of negligence and contributory negligence only questions of fact are involved and the evidence sustains the jury’s verdict. The trial court charged the jury that if Mrs. Magnam looked up the street before crossing and the way seemed clear to her there was no contributory negligence on her part in proceeding to cross the street. There is no error in this statement of the law (Knapp v. Barrett, 216 N. Y. 226). Judgment and order appealed from affirmed, with costs. All concur.